                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )    CRIM. NO. 2:18-CR-26-DBH-02
                                           )
 INYEMAR MANUEL SUAZO,                     )
                                           )
                         DEFENDANT         )


                             PROCEDURAL ORDER


      The Clerk shall schedule a hearing before me on the defendant’s motion

for release. But first, I direct the government to respond by January 10, 2020,

to the defendant’s explicit and implicit argument that his current custody does

not comply with the Court’s Order of December 17, 2019, that he “shall be

confined in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal [and h]e

shall be afforded a reasonable opportunity for private consultation with defense

counsel,” Order of Revocation and Detention at 2 (ECF No. 586); see Def.’s Mot.

for Release at ¶¶ 14, 16-19, bearing in mind that this case is going to trial in

February and is apparently intensive in documents and/or electronic

communications.     To the extent the defendant maintains that his current

conditions of custody bear upon his request for release, he shall also address by

the same date why permitting him to return to Massachusetts (if he is released)
is more conducive to meetings with his Maine defense counsel and reviewing

documents and communications.

     SO ORDERED.

     DATED THIS 7TH DAY OF JANUARY, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                          2
